DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed for disclosing:
determining, by the processor, a third temperature that represents a circumstance when indoor and outdoor temperatures at the building are equal;
estimating, by the processor, a height difference between the first floor and the second floor based on the first temperature, the second temperature, the third temperature, the first estimated difference in height, and the second estimated difference in height.

Zhu et al. (US 20190313219 A1) teaches finding a change in height between two floors using a pressure difference. However, Zhu is silent as to determining a third temperature that represents a circumstance when indoor and outdoor temperatures at the building are equal.
Dormody et al. (US 20170195984 A1) teaches using temperatures from multiple sources to correct sensor inaccuracies. However, Dormondy is silent as to determining a third temperature that represents a circumstance when indoor and outdoor temperatures at the building are equal.
Han et al. (US 20170223509 A1) teaches correcting for a stack effect using differences between indoor and outdoor temperatures. However, Han is silent as to determining a third temperature that represents a circumstance when indoor and outdoor temperatures at the building are equal.

Claims 2-14 are allowed because they depend from the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863